                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

GREGORY NELSON GRUBB, JR.

v.                                                          CASE NUMBER: 5:20-CV-00156
                                                                         5:18-CR-00018-1
UNITED STATES OF AMERICA


       THIS MATTER is before the Court sua sponte:
       NOW, THEREFORE, IT IS ORDERED that:



       The Bureau of     Prisons   and   the    United     States   Marshal   Service   is hereby

ORDERED to transport and produce the           body   of   Defendant, Gregory Nelson Grubb, Jr.

(USM# 34163-058), for a hearing before the Honorable Kenneth D. Bell, in the Western

District of North Carolina, Charlotte on or before July 28, 2021 for a hearing on July 29,

2021 at 9:30AM, and upon completion of the hearing, Defendant is to be returned to

the custody of the Bureau of Prisons.

       The Clerk is directed to certify copies of this Order to the United States Attorney, the

Federal Public Defender and the United States Marshal Service.

       IT IS SO ORDERED.
                                          Signed: June 17, 2021




         Case 5:20-cv-00156-KDB Document 8 Filed 06/17/21 Page 1 of 1
